DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites on lines 2-4 that the semi-finishing tool is converted from the finishing tool by removing the at least one of the plurality of teeth that extends over the centerline of the cutting face”.  However it is unclear how exactly this “converting” by “removing” the at least one of the plurality of teeth that extends over the centerline of the cutting face is actually being performed?  Is the same finishing tool the one used for semi-finishing? Is there an additional step of “removing” cutting edges in order to modify the finishing tool to be a semi-finishing tool?  Are there two tools? Is there a tool change, rather than a tool conversion? The term “converting by removing” renders the claim indefinite.  Proper clarification is needed.
Claim 18 similarly recites on lines 3-4 that the “rougher tool is converted from the semi-finishing tool by reducing a diameter of the semi-finishing tool”.  However it is unclear how exactly this “converting” by “reducing” a diameter of the semi-finishing tool is actually being performed?  Is the same finishing tool, being modified to be used for semi-finishing and then further modified to be used 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Charlestworth US 2013/0149063.
In regards to claim 1, Charlesworth discloses as on Figure 2-6, a method of machining a bulb slot (refer to the round shape 32/34/36 as on Figures 6-7a,b) in a disc (3), the method comprising: roughing a slot (Figure 2) in the disc (3); roughing upper angle portions in the slot (on Figure 3, refer to angled surface of slot located at an upper portion); roughing lower angle portions in the slot (on Figure 3, refer to angled surface of slot located at a lower portion, closest to concave surface); roughing a bulb form (Figure 5) in the upper angle portions and the lower angle portions of the slot (see Figure 5); semi-finishing the bulb form (Figure 7(a)); and finishing the bulb form to form the bulb slot (Figure 7(b)).
In regards to claim 2, Charlesworth discloses the method of claim 1, Charlesworth also discloses that the step of roughing a slot in the disc is performed via a first rougher tool (6) that is fed through the disc along a trochoidal tool path (14) (see Figure 4 and paragraph [0024]).
claim 3, Charlesworth discloses the method of claim 1, Charlesworth also discloses that the step of roughing upper angle portions in the slot (as in Figures 3-4) is performed via a first rougher tool (6)  that is fed through the disc along a first (contacting surface 18) and second tool path (contacting surface 20), wherein a first of the upper angle portions (e.g. upper portion located on surface 18) is formed via the first tool path and a second of the upper angle portions (e.g. upper portion located on surface 20) is formed via the second tool path (see Figures 3 and 4, and refer to the tool path as described at least on paragraph [0026]).
In regards to claim 5, Charlesworth discloses the method of claim 1, Charlesworth also discloses that the step of roughing lower angle portions in the slot (as in Figures 3-4) is performed via a first rougher tool (6)  that is fed through the disc along a first (contacting surface 18) and second tool path (contacting surface 20), wherein a first of the lower angle portions (e.g. lower portion located on surface 18) is formed via the first tool path and a second of the lower angle portions (e.g. lower portion located on surface 20) is formed via the second tool path (see Figures 3 and 4, and refer to the tool path as described at least on paragraph [0026]).
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnat US 2011/0179646.
In regards to claim 1, Barnat discloses as on Figure 2-9, a method of machining a bulb slot (refer to the curved shape 26 as on Figures 2, 4,6 and 9) in a disc (10), the method comprising: roughing a slot (12) (Figure 2) in the disc (10); roughing upper angle portions in the slot (on Figure 2, refer to angled surface of slot located at an upper portion, delimited by reference characters 30 and 32); roughing lower angle portions in the slot (on Figure 2, refer to angled surface of slot located at a lower portion, delimited by reference characters 28 and 34); roughing a bulb form (Figure 4) in the upper angle portions and the lower angle portions of the slot (see Figure 4); semi-finishing the bulb form (Figure 6); and finishing the bulb form to form the bulb slot (Figure 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charlestworth US 2013/0149063 as applied to claim 1 above, and further in view of Cox US 5,908,269.
In regards to claim 9, Charlesworth discloses the method of claim 1, Charlesworth also discloses that the step of finishing the bulb form to form the bulb slot (similar to the one shown in Figure 6 used as shown in Figure 7(b)) is performed via a finishing tool.
However, Charlesworth fails to explicitly disclose that the finishing tool comprises: a plurality of flutes helically extending along a cutting portion, each of the flutes defining a cutting edge; and a plurality of teeth arranged on a cutting face of the finishing tool, each of the teeth extending from one of cutting edges, at least one of the plurality of teeth extending over a centerline of the cutting face.
Nevertheless, Cox teaches that it is well known in the art of slot milling to have a slot be finished by a finishing tool (12); the finishing tool (12) comprising: a plurality of flutes (14) helically extending (col 3, line 35) along a cutting portion (32) each of the flutes (14) defining a cutting edge (of cutting portion 32); and a plurality of teeth (16) arranged on a cutting face (e.g. 
As such, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to substitute Charlesworth finishing tool with Cox’s finishing tool since it is a simple substitution of one know finishing tool with another in order to have a predictable result of finishing slot surface.
In regards to claim 10, Charlesworth as modified discloses the method of claim 9, Charlesworth as modified also discloses that a remaining set of the plurality of teeth (refer to at least teeth 16 of Cox, axially, from a machining end to a shank end, located after teeth 16 located closest to the machining end) do not extend over the centerline of the cutting face (see Figure 2).
In regards to claim 11, Charlesworth as modified discloses the method of claim 10, Charlesworth as modified also discloses that each of the remaining set of the plurality of teeth are spaced at equal distances from a center point of the cutting face (taking Figures 1-3 of Cox, note that each of the remaining set, located directly after the machining end teeth, is located at the same radial distance RH2, around the circumference of the tool).
In regards to claim 12, Charlesworth as modified discloses the method of claim 10.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charlestworth US 2013/0149063 in view of Cox US 5,908,269 as applied to claim 9 above and in further view of Daub US 5,931,616.
In regards to claim 13, Charlesworth as modified discloses the method of claim 9, Charlesworth as modified discloses the finishing tool (as modified by Cox).
However fails to disclose that the tool has a central channel that extends through the finishing tool and opens at at least one side hole provided on at least one of the flutes.
Nevertheless, Daub teaches that it is well known in the art of slot machining tools to have a tool (1) for machingin a slot, the tool having a central channel (44) extending through the tool and opening at at least one side hole provided on at least one flute (22).  Refer to hidden lines on Figure 2.  Note that by providing the central channel 44 which branches and opens to at least one of the flutes, permits coolant to be ejected therein, in order to prevent overheating of the tool and aid chip removal process.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed, to further modify Charlesworth tool with a central channel opening at at least one side hole provided on at least one flute based on the teachings of Daub for coolant provision while machining and aid in chip removal.
Allowable Subject Matter
Claims 4, 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner's Notes
It has been noted that no art has been presented for claims 14-20, due to the indefiniteness of the claims; however the examiner reserves the right to present art when the 35 USC 112 2nd
More so, note that the following prior art made of record and not relied upon, due to the 112 2nd issues, is considered pertinent to applicant's disclosure:
Itoh US 2011/0129311 discloses the limitations of at least claim 14-15.
Barnat US 2011/0179646 (used for rejecting at least claim 1) discloses the limitations of at least claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.